Citation Nr: 0704474	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment for enrollment from August 9, 2004 to 
September 3, 2004, at America's Driving Academy.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1976 to July 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  From August 9, 2004 to September 3, 2004, the veteran was 
enrolled in a program of education at America's Driving 
Academy.

2.  For the period from August 9, 2004 to September 3, 2004, 
America's Driving Academy was not approved by the State 
Approving Agency as a VA-approved institution.


CONCLUSION OF LAW

Payment is not warranted for an enrollment period from August 
9, 2004 to September 3, 2004, at America's Driving Academy.  
38 U.S.C.A. §§ 3001, 3014 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 21.7120, 21.7122 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty to assist requirements had been satisfied. When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case 
for further action.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

The Board notes that this issue turns on statutory 
interpretation.  See Smith.   Furthermore, VA educational 
programs have their own provisions that address notification 
and assistance.  For example, under 38 C.F.R. § 21.1031(b), 
"[i]f a formal claim for educational assistance is 
incomplete, or if VA requires additional information or 
evidence to adjudicate the claim, VA will notify the claimant 
of the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of § 
21.1032(a)."  Thus, because the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA 
is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

In August 2004, an application for educational assistance 
benefits was received from the veteran for an enrollment 
period from August 9, 2004 to September 3, 2004, at America's 
Driving Academy.  In November 2004, his claim was denied, 
after the RO determined that America's Driving Academy was 
not an approved program of education for VA benefits, as 
defined at 38 C.F.R. § 21.7120.  The veteran has appealed.  

The veteran argues that his claim should be approved.  He 
asserts that America's Driving Academy has been approved by 
VA, and that he has submitted a valid "VA facility code" 
(specifically, #250 30801).  He further argues that VA 
approved education benefits for another veteran in his class 
during his attendance at America's Driving Academy, and that 
he may have been unfairly denied because America's Driving 
Academy went out of business after his graduation.  

The veteran submitted supporting documentation, in the form 
of a certificate of completion of truck driver training from 
America's Driving Academy, as well as an official transcript 
indicating successful completion of his course of instruction 
for the period from August 9, 2004 to September 3, 2004.  

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  An eligible veteran is entitled to a 
monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in § 
21.7020(b)(23) of this part.  Restrictions on this general 
rule are stated in § 21.7222(b) of this part.  38 U.S.C.A. §§ 
3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

VA will not pay educational assistance for an enrollment in 
any course that has not been approved by a State approving 
agency or by the VA when that agency acts as a State 
approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 
21.7122(a), 21.7220.  In other words, the law requires 
specific State or VA course approval for Chapter 30 benefits.

The Board has determined that the claim must be denied.  In 
its November 2004 decision, the RO noted that America's 
Driving Academy was not approved by the State Approving 
Agency as a VA-approved institution.  The Board further notes 
that in March 2005, the RO requested verification of the 
unapproved status of America's Driving Academy from a VA 
Educational Liaison Representative at the Montgomery Office, 
Atlanta RPO, Outreach Unit.  That same month, the VA 
Educational Liaison Representative replied, "That school is 
not now approved and it has never been approved."  See 
transcript of electronic mail, dated in March 2005.  In 
summary, as America's Driving Academy was not approved by the 
State Approving Agency, the course offered by the institution 
was not approved for VA purposes and was not part of an 
approved program of education.  Regrettably, payment may not 
be made for any enrollment during that period of time.  Where 
the law is dispositive, the claim must be denied because of 
the absence of legal merit or legal basis for allowance of 
the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board appreciates the veteran's testimony and does not 
doubt the veteran's sincerity.  The Board has no reason to 
doubt that he enrolled in, and completed his course of study, 
at America's Driving Academy under the impression that he 
would receive educational benefits from VA.  The Board also 
understands that the actions taken with regard to the non- 
approval of courses at that institute were in no way his own 
doing and the frustration he encountered with delays.  
However, VA is bound by the applicable law and regulations, 
and the Board has no authority to approve payment of benefits 
in cases where an educational institution was not approved by 
the appropriate agency.


ORDER

Payment for enrollment from August 9, 2004 to September 3, 
2004, at America's Driving Academy is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


